 DELTA MILLSDeltaMills, Inc.'andCharles C. Rivenbark, Peti-tioner,and Amalgamated Clothing and TextileWorkersUnion,AFL-CIO, CLC. Case 11-RD-40516 December 1987DECISION AND DIRECTION OFELECTIONBy CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSUpon a petition' duly filed under Section 9(c) oftheNational Labor Relations Act, a hearing washeld before Hearing Officer Janet H. Branch on 16,17, and 18 April 1985. Following the hearing, pur-suant to Section 102.67 of the National Labor Rela-tions Board Rules and Regulations and Statementsof Procedures, this case was transferred to the Na-tional Labor Relations Board for decision. Thereaf-ter, the Employer, J. P. Stevens, the Petitioner, andthe Union filed briefs. On 28 July 1986 Delta Mills,Inc. filed a motion requesting that its name be sub-stituted for the Employer. On 30 July 1986 theEmployer filed a motion requesting that its namebe dismissed from this case. The Union filed a re-sponse to these motions on 25 August 1986. TheEmployer filed a response to the Union's response.Thereafter, the Board filed a Notice to ShowCause. On 22 July 1987 the Union filed a response:The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the hearing officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are af-firmed.On the entire record in this case, including thebriefs, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepurposes of -the Act to assert jurisdiction herein.2.The Petitioner, an employee of the Employer,asserts that the Union, a labor organization, is nolonger the exclusive bargaining representative, asdefined in Section 9(a) of the Act, of the employ-ees covered by the petition.3.A question, of representation affecting com-merce exists concerning the representation of em-ployees of the Employer within themeaning ofSection 9(c)(1) and Section 2(6) and (7) of the Act.The Petitioner seeks to decertify the Union as the'Unless otherwise indicated, "the Employer" in this decision and di-rection of election is J P Stevens and Co, the employer at the time ofthe April 1985 hearing on which the decision on the merits rest For rea-sons described in fn 12, supra, Delta Mills will be substituted for J PStevens and Co , Inc hereafter367 Nrepresentative of all production and maintenanceemployees employed at the Employer'sCarterplant,'-Holly plant,and warehouses at Wallace,North Carolina,including plant clerical employees,watchmen,computer programmer in the dyehouse,electrical technician,and plant driver, ex-cluding office clerical employees,professional em-ployees,clothstore clerk,managerial employees,guards, and supervisors as defined in theAct. TheUnion contends that the petition should be dis-missed because the unit in which the Petitioner,seeks an election is not coextensive with the exist-ing collective-bargaining unit and, therefore, is notappropriate for decertification.The Union alsocontends that the shop section leaders at the Hollyand Carter plants are supervisors,as defined bySection 2(11) of the Act. The Petitioner and theEmployer claim that the petitioned-for bargainingunit is the appropriate unit in which an electionshould be held.The Petitioner asserts that Hollyshop section leader John Stallings is not a supervi-sor and takes no position regarding the Carter shopsection leaders.The Employer contends that theshop section leaders are not supervisors.4.The record shows that an election was con-ducted on 19 February 1975 in the following unit:All production and maintenance employees atthe employer'sCarter plant,Holly plant andwarehouses atWallace,North Carolina, , in-cluding plant clerical employees, watchmen,computer programmer in the dye house, elec-trical technician,and plant driver,excludingoffice clerical employees, professional employ-ees, cloth store clerk,managerial employees,guards and supervisors as defined in the Act.Thereafter, the Board found that the Employer en-gaged in objectionable conduct and unfair laborpracticesand issued a bargaining'order.2TheUnited States Court of Appeals for the Fourth Cir-cuit enforced the Board'sOrder in January 1982.3Thereafter,the Employer and the Union enteredinto a collective-bargaining agreement on 28 No-vember 1982 covering the employees in the above-described unit.On 24 April 1983 the Employer and the Unionsigned a contract covering employees at the Em-ployer'splants in Roanoke Rapids, North Caroli-na.4During negotiations for this contract, the2 244 NLRB 407 (1979).3 668 F 2d 7674This was the second contract negotiated by the parties covering theemployees at the Roanoke Rapids plants The first contract was signed atthe same time the parties entered into the 1980 National SettlementAgreement Par 1 of the National Settlement Agreement states the fol-lowingContinued287 NLRB No. 38 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnion proposed tearing -up the Wallace contract,signed inNovember 1982, and negotiating one con-tract covering the Roanoke Rapids and Wallaceplants.5The Employer's employee relations direc-tor,Robert C. Lemert, testified that he rejectedthis proposal outright because,inter alia,the Em-ployer would neveragreeto, it.The concept wasthereafter dropped. Lemert stated that he agreed toidentical expiration dates for the contracts in the al-ternative to get some consistency between the twoagreements.Thus, the contract negotiated by theparties in April 1983 applied only to the RoanokeRapids plants and the separate Wallace contract re-mained infull force and effect.According to the Union'switnesses,the 1983Roanoke Rapids contract, including the changesmade from the 1980 contract, was appliedin full attheWallace plants.6 Lemert testified that he agreedto change the seniority provision at the Wallaceplantsto conform with the seniority provision atthe Roanoke Rapids plants,' but that not all theagreementsreached during the 1983 negotiationsfor the Roanoke Rapids contract were implement-ed at the Wallaceplants.BruceRaynor, theUnion's southern regional director, admitted thatthe parties did not negotiate changes in the unit de-scriptions to combine the Roanoke Rapids andWallace plants.Stevens will,upon ratificationby the ACTWUmembers in the ap-plicable bargaining unit, execute a collective bargaining contract ashereinafter set forth covering the bargaining units at High Point,North Carolina,Allendale,South Carolina and West Boylston, Ala-bama,and any other bargaining unit for which the Union within theone and one-half (1-1/2)year period following the execution of thisAgreement acquires bargaining rights either by certification by theNLRB after an election or by a court decision enforcing an NLRBorder requiring the Company to recognize the Union, provided,however, that such contract shall be executed by Stevens if theUnion obtains bargaining rights covering the bargaining units at Wal-lace,North Carolina or New Milford,Connecticut by court orderwithin two and one-half(2-1/2) years from the date of this Agree-ment The collective bargaining contract to be executed in accord-ance with this Section shall contain the provisions set forth in At-tachment A, except as modifications may be required by differencesin local conditions and each such collective bargaining contract shallbe for a term of two and one-half(2-1/2) years from the date of itsexecutionRates of pay and designated holidays are examples oflocal conditions Should either party seek to modify any provision ofAttachment A, that party shall establish that such modification is re-quired because of differences in local conditions at the location Suchmodifications shall be agreed upon as expeditiously as possibleRepresentatives from the Wallace plants did not participate in negoti-ations for the contracts at Roanoke Rapids6 In support of its position,the Union introduced into evidence a copyof the 1983 Roanoke Rapids Agreement with a separate recognitionclause pasted on p 1 which states that the agreement applies to the em-ployees within the bargained-for unit at the Wallace plants The Uniontook sole responsibility for altering the recognition clause'Lemert stated that he agreed to this change because the,union repre-sentative who handled matters concerning the seniority provision at theWallace plants was leaving the area,and a new union representative fa-miliarwith the Roanoke Rapids contract was replacing him Lemertthought that it would be easier for both parties if they used just the Roa-noke Rapids provision at both locationsThe record also shows that the Employer andthe Union engaged in wage and benefits negotia-tions in 1983 and 1984-1985 for the RoanokeRapids and Wallace plants. Both sets of negotia-tions resulted in wage increases and changes inother benefits which were applied to the RoanokeRapids and Wallace plants.The Union contends that the petition should bedismissed because the 1980 National SettlementAgreement mandated standardization of contractterms for all plants represented by the Union; thebargaining history shows that the 1980 RoanokeRapids contract was applied to the Wallace plantsin 1982 and the modifications made in the 1983 Roanoke Rapids contract were installed at the Wal-lace plants; and the parties have engaged in wageand benefit negotiations on a multiplant basis ontwo occasions. The Petitioner and the Employercontend that the petitioned-for unit is appropriatefor purposes of an election because, notwithstand-ing the centralized wage and benefit negotiations,the parties have never negotiated a collective-bar-gaining agreement on a multiplant basis, and theEmployer has expressly refused to engage in suchcontract negotiations.The unit appropriate in a decertification electionmust be coextensive with either the unit previouslycertified or the one recognized as the collective-bargaining unit."After a careful review of therecord,we find, for the reasons set forth below,that the parties' bargaining history has not broughtabout an effective merger of employees representedby the Union at the Wallace and Roanoke Rapidsplants into a multiplant contractual unit. Accord-ingly,we find that the petitioned-for unit is the ap-propriate unit.9We note at the outset that the 1980 National Set-tlement Agreement required the Employer to exe-cute collective-bargaining agreements at each of itsplants where either the Union had been certified asthe bargaining representative or a court-enforcedBoard order required the Employer to recognizeand bargain with the Union. The agreement didnot set up a multiplant unit or require bargainingon a multiplant basis. Further, the parties' bargain-ing history following the 1980 agreement does notestablish bargaining on a multiplant basis. In thisregard the record shows that representatives fromthe Roanoke Rapids plants did not participate innegotiations for the Wallace agreement in 1982 andrepresentatives from theWallace plants did notparticipate in negotiations for the Roanoke Rapidsi8Campbell Soup Co,111 NLRB 234 (1955)9Accordingly, we deny the Union'smotion to dismiss the petition forfailure to seek an election in an appropriate unit DELTA MILLSagreements in 1980 and 1983. Moreover,when theUnion proposed multiplant bargaining during thenegotiations for the 1983 Roanoke Rapids agree-ment, the Employer expressly rejected the proposaloutright and the concept was immediately dropped.Thus, the issue of multiplant negotiations wasraised and rejected, and this put to rest any notionthat the parties were engaged in contract negotia-tions on a multiplant basis. The fact that the Roa-noke Rapids and Wallace contracts contained uni-form provisions concerning terms and conditions ofemployment also does not merge the separate unitswhen the evidence shows that the parties have notagreed to extinguish the separate units.' 0Finally, the parties' involvement in joint wageand benefit negotiations in 1983 and 1984-1985 didnot change that situation. In view of the evidencediscussed above, these joint negotiations were in-dicative of a practice of centralized bargaining forseparate bargaining units rather than bargaining forone overall unit." Accordingly, we conclude thatthe parties were never directed to nor did they mu-tuallyagree to bargain on a multiplant basis.Therefore, we find the petitioned-for unit appropri-ate for purposes of a decertification election.' z10Duval Corp,234 NLRB 160(1978);Metropolitan Life Insurance Co,172NLRB 1257(1968);Remington Office Machines,158NLRB 994(1966).11Id.12 Following the transfer of the case to the Board,the Employer fileda motion to dismiss it because it claimed that it sold the two Wallaceplants to Delta Mills, Inc on 15 July 1986 Delta Mills, Inc also filed amotion to substitute its name for J. P. Stevens in the case caption and toprovide additional facts concerning the sale of the Wallace plants. TheUnion responded by asserting that the motions should be dismissed be-cause they were not filed in accord with Sec. 9(c)(1) of the Act and sev-eral provisions of the Board'sRules and Regulations and, in the alterna-tive, that a hearing should be conducted concerning the alleged sale oftheWallace plantsThe Union also restated its position that the peti-tioned-for unit is not appropriate because the Wallace and RoanokeRapids plants merged and that the shop section leaders at the Wallaceplants are supervisors as defined by Sec. 2(11) of the ActOn 8 June 1987 the Board issued a Notice to Show Cause why itshould not substitute Delta Mills, Inc for J.P Stevens and requested anyadditional information to show the changed circumstances at the Wallaceplants.In its response to the Notice to Show Cause,the Union repeatsthe same arguments it made in its response to the motions filed by theEmployer and Delta Mills, Inc.The Union has not disputed in any of its responses that the Wallaceplants were sold to Delta Mills. Neither has it made any proffer of evi-dence that would warrant holding a hearing or otherwise reopening therecord either on the question of substituting Delta Mills for J P Stevensas the Employer in the Wallace plants or on the question of the contin-ued appropriateness of a single Wallace unit composed of the Holly andCarter plants.Had it specifically alleged that, for example,Delta Millswas an alter ego of J P Stevens,or had it proffered evidence that specif-ic changes in the operations of the Holly and Carter plants made sincethe purchase by Delta Mills rendered the single Wallace unit inappropri-ate, there would be a basis for a hearing Because the Union has failed tomake any such proffer,we are changing the caption of the case to substi-tute Delta Mills, Inc for J P Stevens Because, for reasons stated below,we find the single Wallace unit appropriate on the basis of the hearingrecord and because the Union has proffered no evidence of changed cir-cumstances since the purchase by Delta Mills that would call into ques-tion that conclusion,we are directing the election in the Wallace unit.Finally,we note that the substitution of Delta Mills,Inc. for J. P Ste-vens as the employer at the Wallace plants provides an additional basis369The Union contends that if the multiplant unit isnot found to be appropriate, the employees of theHolly and Carter plants (both part of the Wallaceunit) should vote separately in the election becauseof significant changes in the plants' operations,since the Wallace unit was found to be appropriate.Relying onRock-TennCo.," the Union claims thatthe change in operations at the Carter plant in 1979from knitting, dyeing, and finishing tricot fabric tofinishing and dyeingsingleknit fabrics14 and thereduction in the employee work force at bothplants require a finding that separate plant units areappropriate. The Union also contends that the Wal-lace plants process grievances separately, have sep-arate work schedules,do not honor plant seniorityon transfers from the other plants,15 have theirown managerial and supervisory staff, includingtheir own plant managers, handle job bidding andrecalls separately, and have no employee inter-change.The Employer and the Petitioner assert that theoperational changes do not require finding that aunit of the Wallace plants is inappropriate.Weagree.The record shows that the only "significant"changes that have taken place at the Wallace plantsinvolve the changeover in production at the Carterplant and the reductions in the work force at bothplants.The record also shows, however, that therehavebeen no changes in the organizational struc-ture of the Wallace plants. George Strickland hasbeen the personnel manager for both plants since1980 (but see fn. 17, supra) and that Herb Houstonprocesses third-step grievances at both plants. TheWallace plants have always shared warehousespace 16 and split the cost of the officer manager,shift supervisor, and other employees working inthat area. Finally, the Holly plant affords preferen-tialhiring status to employees laid off from theCarter plant and vice versa and the record showsthat the Holly plant hired many employees onlayoff status from the Carter plant in 1983.On the existing record, the changed circum-stances relied on by the Union have not changedfor declining to recognize a multiplant unit composed of the RoanokeRapids plants and the Wallace plants. They are owned and operated bydifferent employers and even the Union does not contend that there is amultiemployer bargaining unit here.13 274 NLRB 772 (1985)14The Carter plant has always been engaged in dyeing and finishingautomotive fabric15The Wallace plants honor company seniority on transfers betweenplants16 A separate warehouse mentioned in the unit covered by the bargain-ing order (fn 3, infra) was eliminated in the early 1980s,and warehousespace was added at the Holly and Carter plants Goods are moved be-tween those warehouses,and goods finished at the Holly plant areshipped to customers from the Carter plant 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe basic relationship between the Holly and Carterplants. InRock-Tenn,relied on by the Union, theunion represented a combined unit of employeesworking at a paper mill and a partition plant. Thetwo plants were sold to separate companies and thefactors of commonality existing before the sale,centralized labor control and single corporate con-trol, ended with the sale.Here, unlikeRock-Tenn,centralized labor control remained vested withStrickland 17 and there has been common corporatecontrol of the Holly and Carter plants.18 We alsonote that the record demonstrates that the 1982contract and changes based on the subsequentwage and benefit negotiations were applied equallyto the Wallace plants. Moreover, the other factorsrelied on by the Union appear to have been in ex-istence throughout the bargaining relationship. Fi-nally, the record reflects that at no time before theinstant petitionwas filed did any party seek tomodify the existing unit or split it into two units astheUnion now contends should be done.19 Ac-cordingly,we shall direct an election in a unitcomposed of the Wallace plants.The Unionallegesthat the shop department sec-tion leadersat the Carterplant20 and John Stal-lings, themaintenance shop department sectionleader at the Holly plant,should be excluded fromthe unit because they are supervisors under Section2(11) of the Act. The Employer contends thatthese employees are not supervisors but are part ofthe unit.The Petitioner contends that Stallings isnot a supervisor and takes no position concerningthe section leaders at the Carter plant.Stallings has worked at the Holly plant since1968.He has been a preventive maintenance in-spector since 1980 and a section leader since 1982and is the only employee employed in the preven-tivemaintenance section.Stallings is the highestpaid hourly employee in the plant and he receivesthe same benefits as the other hourly paid employ-ees. Stallings testified that he spends half his timeperforming preventive maintenance inspections andthe other time working in the shop, includingsweeping and cleaning the floor,hauling trash, andcleaning equipment.The maintenance work in-17 It appears that Strickland was not personnel manager for bothplants for a short period in 1983.Tony Sumner,who worked underStrickland,was personnel manager at the Holly plant for an undeter-mined time.However,Strickland testified that at the time of the hearinghe was currently the personnel manager at both Wallace plants.is SeeBatesville Casket Co.,283 NLRB 795(1987). This common cor-porate control continues under Delta Mills, Inc.19Id.We further note that the Union's contention that the employees at theHolly and Carter plants should vote separately is at odds with their pri-mary contention that the Wallace plants together were part of a multi-plant unit.20 The Union seeks to exclude Thomas B McNeil,Adrian F.PowellJr., James R. Boney, Ray M.Munn,and Jimmy Lee Smith.volves checking equipment for defective parts orany other problems that need attention. Stallingswrites his findings and recommendations on a pre-typed work order which he gives to his supervisor,James English.If the equipment needs to be re-paired,Stallings describes the work needed to bedone,gives it a priority,and checks a box on thework order corresponding to the appropriate craft,i.e.,mechanic or electrician.English then assignsthe work to a particular employee.Stallings testi-fied that he does not assign work to other employ-ees, and he does not know which employee gets aparticularwork order. Stallings also testified thathe does not hire,fire,or discipline employees orrecommend individuals for hiring,firing, or disci-plinary action.He also cannot grant time off ordirect an employee to work overtime.The Union relies primarily on the testimony ofLubyAlbertson to support its contention that shopsection leaders at the Carter plant are statutory su-pervisors.Albertson,on layoff status at the time ofthe hearing, had worked 14 years at the Carterplant.He testified that he received work assign-ments from First-Shift Supervisor Odell Powell orsection leader Jimmy Lee Smith,and that Powelltold him to see Smith if he had a problem orneeded assistance.However,Smith never issuedAlbertson any warnings or reprimands and wouldnot check his work.Moreover,when Smith issuedinstructions to Albertson,he specifically said thatthe instructions came from Powell. Albertson fur-ther testified that Department Head Taylor nevertalked to him about his relationship with Smith andthat he was never told that Smith had authorityover him.The record shows that on one occasionSmith asked Albertson to change jobs because Al-bertson was the only employee familiar with theparticular equipment that needed repair.Albertsonalso testified that he would contact Odell Powell ifhe expected to be late or when he needed time off.It is well settled that the possession of any one ofthe indicia of supervisory authority specified inSection 2(11) of the Act is sufficient to confer su-pervisory status on an employee,21 provided thatauthority is exercised with independent judgmenton behalf of management,and not in a routinemanner.22 However,the exercise of authority toassign or direct work, when exercised in a merelyroutine, clerical,perfunctory, or sporadic mannerdoes not confer supervisory status on an employ-21 SeeAutoWest Toyota,284 NLRB 659(1987);GeorgeC Foss Co.,270 NLRB 232 (1984),affd 752 F.2d 1407 (9th Cir.1985);NLRB Y.Edward G.Budd Mfg.Co., 169 F 2d 571(6th Cit.1948), cert denied 355U S. 908(1949).22 SeeHydra Conduit Corp.,254 NLRB 433,437 (1981). DELTA MILLS371ee;23and employees who are merely conduits forrelaying management information to other employ-ees are not true supervisors.24Applying theseprinciplesto the facts here, wefind that the Union has failed to demonstrate thateither John Stallings or the section leaders at theCarter plant are supervisors undertheAct. TheUnion claims that Stallings in effect assigns workto other employees. The record shows, however,that Stallings does not assign,direct,or transferemployees.Stallings receives instructions to inspectcertainmachinery and thereafter reports his find-ings on pretypedworkorders.Any assignment ofrepairwork to employees is done by English.Thus, Stallings has no contact with other employ-ees in this regard.Moreover,Stallings stated thathe does not even know which employee gets a par-ticularwork order.Therefore,Stallings' role asmaintenance inspector appears to be limited to aroutine exercise of work judgment rather than anexercise of supervisory authority.25 That Stallingsis the most experienced and highest paid employeeat the Holly plant is also insufficient to confer su-pervisorystatus.26The evidence also fails to show that the sectionleaders at the Carter plant are statutory supervi-sors.Albertson testified unequivocally that he wasnever told that Smith had authority over him andthat he was aware that any instructions Smith gaveAlbertson came from Smith's supervisor, OdellPowell. Albertson was therefore aware that Smithwas serving as a conduit of management27 and not23 SeeMunford,Inc.,266 NLRB 1156 (1983);Advanced Mining Group,260 NLRB 486 (1982)24 See Bowneof Houston,Inc.,280 NLRB 1222(1986),George C.FossCo., supra.25 SeeAutoWest Toyota,supra;FeralloyWestCo., 277 NLRB 1083,1084-1088(1985);Ferland ManagementCo., 233 NLRB 467 (1977).88 SeeVanport Sand & Gravel,267 NLRB 150 (1983);FerlandManage-ment Co.,supra.27 SeeVanport Sand&Gravel,supra;Artcraf Displays,262 NLRB 1233(1982)as a supervisor .2 11 The record also shows that theone time Albertson recalled being assigned to an-other job by Smith, Albertson was the only em-ployee capable of repairing the equipment. Thus,Smith'sexercise of authority to assign work waslimited at best.29 Finally, Albertson testified thatSmith never issued any warnings or reprimands ortold him that he was doing anything wrong.30 Ac-cordingly,we find that the Union has failed todemonstrate that John Stallings and the shop sec-tion leaders at the Carter plant are statutory super-visors.31Accordingly, we find that the decertification pe-tition does not state a unit inconsistent with thepresent collective-bargaining structure and we shalldirect that a decertification election be held at theWallace plants in the following appropriate unit:All production and maintenance employees atthe employer's Carter Plant, Holly Plant andwarehouses atWallace,North Carolina, in-cluding plant clerical employees,watchmen,computer programmer in the dye house, elec-trical technician, and plant driver, excludingoffice clerical employees,professional employ-ees, cloth store clerk,managerial employees,guards and supervisors as definedin the Act.[Direction of Election omitted from publication.]28 Cf.NLRB v.ChicagoMetallic Corp,794 F.2d 527(9th Cit.1986).89 SeeBowne of Houston,Inc., supra,FeralloyWestCo., supra.30Albertson testified that in 1981 Munn had the same authority thatSmith has now.Accordingly,we do not find that Munn is a statutorysupervisor for the same reasons we find that Smith is not a statutory su-pervisorWe also find that McNeil's title as head of the preventive main-tenance program at the Carter plant does not confer supervisory status.SeeAdvanced Mining Group,supraFinally,the Union claims that if the Carter plant section leaders are notfound to be statutory supervisors,the plant is without supervision fortwo-thirds of the timeWe find that the Union has failed to present suffi-cient evidence supporting this contention and, in any event,this fact,even if true,does not automatically confer supervisory status on the sec-tion leadersVanport Sand&Gravel,supra.31 In view of this conclusion,we find no supervisory taint in the show-ing of interest